Citation Nr: 0505623	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to special monthly compensation on account of 
need for aid and attendance of another and/or by reason of 
being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to April 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for left below 
the knee amputation, rated as 40 percent disabling; 
degenerative disc disease of the lumbosacral spine with 
radiculopathy, rated as 40 percent disabling; psoriasis 
dermatitis of the left thigh with hidradenitis, 
postoperative, rated as 30 percent disabling; and 
degenerative arthritis of the right ankle rated as 10 percent 
disabling.  The combined evaluation for the veteran's various 
service-connected disabilities is 80 percent.  He has been in 
receipt of a total disability rating based upon individual 
unemployability from February 1992.  The veteran has also 
been assigned special monthly compensation (SMC) pursuant to 
the rate at 38 U.S.C.A. § 1114(k) based on account of the 
anatomical loss of one foot.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

3.  The veteran is not a patient in a nursing home.

4.  The veteran's service-connected disabilities do not 
render him unable to care for his daily needs without the 
regular aid and attendance of another person, or render him 
unable to protect himself from the hazards and dangers 
incident to his daily environment.  

5.  The veteran does not have a single service-connected 
disability rated or ratable as 100 percent disabling; nor is 
it shown that he is permanently confined to his home due 
solely to his service-connected disabilities.

6.  The medical issues relating to the claim of entitlement 
to special monthly compensation on account of need for aid 
and attendance of another and/or by reason of being 
housebound do not involve such complexity or controversy as 
to warrant an independent medical opinion.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another and/or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1114, 5121 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2004).

2.  An independent medical opinion regarding the claim for 
entitlement to special monthly compensation on account of 
need for aid and attendance of another and/or by reason of 
being housebound is not warranted. 38 U.S.C.A. §§ 5107(a), 
5109, 7109 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.328, 
20.901 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  

In March 2001, the veteran filed a claim for special monthly 
compensation.  In a letter dated August 2001, the RO informed 
the veteran of the requirements of VCAA.  A rating action in 
January 2002 denied the claim.  The veteran filed a timely 
appeal.  The statement of the case was issued in September 
2002 containing the appropriate law and regulations, as well 
as a discussion of the evidence.

There is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, the Board 
concludes that any error in due process is harmless, and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

Factual Background

Service connection is currently in effect for left below the 
knee amputation, rated as 40 percent disabling; degenerative 
disc disease of the lumbosacral spine with radiculopathy, 
rated as 40 percent disabling; psoriasis dermatitis of the 
left thigh with hidradenitis, postoperative, rated as 30 
percent disabling; and degenerative arthritis of the right 
ankle rated as 10 percent disabling.  The combined evaluation 
for the veteran's various service-connected disabilities is 
80 percent.  He has been in receipt of a total disability 
rating based upon individual unemployability from February 
1992.  The veteran has also been assigned special monthly 
compensation (SMC) pursuant to the rate at 38 U.S.C.A. § 
1114(k) based on account of the anatomical loss of one foot.

In addition, the veteran suffers from obesity, diabetes 
mellitus, hypertension, degenerative joint disease of both 
the cervical spine, and right knee, none of which are 
currently service connected.

The veteran submitted a VA medical opinion dated in March 
2001, which noted that the he could not walk or leave the 
house without assistance.  In addition, he required 
assistance feeding, bathing and dressing himself and also 
required assistance to the bathroom for all his personal care 
needs.  The veteran was noted to remain in bed for 14 hours 
per day.  At home he used a shower chair, crutches, walker, 
wheelchair and prosthesis.  The Board notes these examination 
findings are somewhat inconsistent with veteran's later 
reported abilities.  

In April 2001, the veteran underwent an Aid and Attendance 
examination.  He traveled to the examination with his 
daughter who lives at home with him.  She is in the house 
during the day and his wife overnight so that someone is in 
attendance 24 hours to protect him.  He was not hospitalized 
and not in a nursing home.  He was not bedridden but largely 
confined to walking about the house with a walker and his 
prosthesis or confined to a wheelchair.  His vision was 
adequate.  He had some difficulty in sensation in his useful 
uninvolved right lower extremity as well as a prosthesis 
below the knee left lower extremity.  He could undertake most 
self-care in that he could dress himself; go back and forth; 
and sit in a shower in the bathroom.  With assistance he 
could hoist himself into his truck and do some local driving.  
He stays home most days other than when he has a doctor 
appointment or other business requiring his presence.  When 
shopping, he leans on a cart and is able to manage for brief 
periods of time.  During the examination he was unable to 
walk without assistance of another other than a few steps on 
his stump in the examining room.  He was in a wheelchair at 
the examination and used a cane to help with balance when 
outside.  The examiner noted the veteran had some difficulty 
protecting himself in that he was a large, obese man who 
weighed more than 350 pounds.  

During neurological examination he could lift himself from 
the wheel chair and stand on his good right leg and lift 
himself up onto the examining table.  On orthopedic 
examination his left knee had adequate circulation, but some 
flabbiness of the muscle at the stump.  However, the muscles 
about the knee and in the quadriceps were excellent for 
flexing and extending the knee.  There was no ghost pain.  
There was some evidence of thickening lichenification and 
psoriasis.  The prosthesis was described as adequate and well 
fitting.  With regard to the lumbar spine he was noted to 
have chronic stiffness and soreness daily.  The examiner 
noted the back was more of a nuisance and not as limiting as 
his below knee amputation.  The veteran principally 
complained of his non-service connected right knee and to a 
lesser extent his service-connected right ankle.  The ankle 
was slightly tender and swollen with some reduced motion.  He 
had good strength in the ankle against resistance without 
increasing pain.  The clinical findings also revealed 
evidence of diabetes, hypertension, obesity, history of 
hypothyroidism, and degenerative arthritis of the right knee.  

In August 2002, the veteran applied for, and was awarded, 
specially adaptive equipment for his automobile.  

During an Aid and Attendance examination in March 2003, the 
examiner noted the claims file was not available but that he 
had reviewed the veteran's clinic file.  The veteran related 
that he did most things for himself, but required some help 
getting in and out of the tub due to his amputated left lower 
extremity.  He also had some problems getting his shoe and 
sock on his right leg because of his back, but was otherwise 
fairly independent.  He gets out of his home when he needs 
to.  He had a valid driver's license and a vehicle and was 
able to drive locally when he wants to although normally his 
wife and daughter drive longer distances.  At the time of the 
examination the veteran's daughter drove to the local mall 
and the veteran then drove from the mall to the clinic to be 
examined.  He was not hospitalized and was not bedridden.  
During a typical day he normally gets up and drives his 
grandson to school.  He then walks at the hospital for about 
200 yards, limited by nonservice connected right knee pain.  
He goes back home does his activities of daily living and 
then walks two more times in the day as a daily exercise 
routine.  He picks up his grandchild at the end of the school 
day.  

The veteran complained of pain with flexion of the spine but 
was able to forward flex to 90 degrees with pain starting at 
about 70 degrees.  He was only able to flex laterally to 50 
degrees.  Examination of the right ankle was normal with full 
range of motion.  Examination of the skin of the left knee 
and stump showed some dermatitis with secondary infection 
including folliculitis with scarring which when severe would 
prevent the veteran from wearing his prosthesis.  An eye 
examination revealed normal vision, with 20/30+3 vision in 
the right eye and 20/40 in the left, both correctable to 
20/20.  The veteran's gait was normal using a cane in the 
right hand and wearing his prosthesis.  There was no 
functional restriction in the upper extremities.  There was 
no atrophy, contracture, weakness or other problems of the 
lower extremities.  

In the appellate brief in support of the veteran, his 
representative asserts the March 2003 examination is 
inadequate.  Specifically, the examiner who performed the 
examination did not have the veteran's claim file available 
for reference.  In addition, the representative asserts that 
an independent medical examination (IME) should be obtained 
due to the complexity and residual disabilities involved, 
citing 38 C.F.R. § 3.328.

Analysis

An increased rate of compensation ("special monthly 
compensation") is payable to a veteran who needs regular aid 
and attendance.  38 U.S.C.A. § 1114(l)-(s) (West 2002); 38 
C.F.R. § 3.350 (2004).

A veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
anatomical loss or loss of use of one or more extremities; 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or whether the veteran is a patient in a 
nursing home because of mental or physical incapacity; or 
whether the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2004).

Under the provisions of section 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition, which through its essential 
character actually requires that an individual remain in bed.  
The fact that the veteran has voluntarily taken to bed or 
that a physician has prescribed bedrest for a lesser or 
greater portion of the day will not suffice.  It is only 
necessary that the evidence establish he is so helpless as to 
need regular aid and attendance not that there be a constant 
need.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

An increased rate of compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) he is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2004).

In the instant case, the veteran does not allege blindness or 
near blindness, nor is he in a nursing home because of mental 
or physical incapacity.  Therefore, the veteran's entitlement 
to the benefits sought turns on whether the evidence 
establishes a factual need for regular aid and attendance.  

Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  The evidence 
does not establish that the veteran is bedridden.  He was 
able to fully undress and dress himself except for some 
difficulty with his right sock and shoe and could perform 
most, if not all activities of daily living.  The veteran had 
neurologic and orthopedic disability involving the lumbar 
spine and right lower extremity.  However, the examiner did 
not indicate that there was any functional restriction 
regarding strength and coordination, which would affect his 
ability to feed, clothe and bathe himself or otherwise attend 
to the wants of nature.

While it is evident that his disabilities do affect some 
daily activities, they are not shown to be so severe as to 
prevent him from performing the routine functions of everyday 
self-care.  He is fairly independent and does not need much 
in the way of supervision regarding his ability to protect 
himself from the hazards of daily living.  He was able to 
walk with the assistance of cane and his prosthesis, and was 
able to leave the home at any time, particularly if 
accompanied by another.  He applied for, and received VA 
assistance in having a vehicle modified to contain specially 
adaptive equipment allowing him the ability to leave his home 
freely, when he so desired.

In short, the evidence in this case does not provide a basis 
for concluding that that the veteran's disabilities render 
him unable to tend to the basic functions of self care 
without regular assistance from another person, or render him 
vulnerable to the hazards and dangers incident to his 
environment.  As the veteran cannot establish a factual need 
for regular aid and attendance pursuant to the criteria 
listed in 38 C.F.R. § 3.352(a), a special monthly 
compensation based upon the need for regular aid and 
attendance of another person must be denied.  

In addition, the evidence does not show that the veteran has 
one single disability ratable as 100 percent disabling.  
Moreover, and crucially, none of the medical records document 
that he is permanently housebound by reason of his service-
connected disabilities.  It is clear from the record that he 
is not "substantially" confined to his home and immediate 
premises due to his service-connected disabilities to such an 
extent that it is reasonably certain that his resultant 
confinement due to this disability will continue through his 
lifetime.  The evidence is completely to the contrary.  The 
veteran reported during the 2001 and 2003 aid and attendance 
examinations that he got out of the house on a regular basis 
to drop off and pick up his grandchild from school as well as 
exercise several times a day. 

As he is unable to meet the threshold requirement for 
establishing entitlement to housebound benefits, there is no 
legal basis upon to award such benefits. 

The veteran's representative has argued that the March 2003 
VA aid and attendance examination was inadequate for rating 
purposes.  Even if the Board were to disqualify the physical 
finding on that examination due to the unavailability of the 
claims folder to the examiner, the veteran's own statements 
to the examiner cannot be discounted.  The veteran statements 
were his description of his daily routines, and provided his 
subjective assessment of his physical capabilities.  The 
veteran's own words do not support his contention that he is 
in need of regular aid and attendance or that he is 
permanently housebound.

The veteran's representative has requested an 
advisory/independent medical opinion.  Under 38 U.S.C.A. § 
7109 (West 2002) and 38 C.F.R. § 3.328 (2004), when warranted 
by the medical complexity or controversy involved in a 
pending claim, an advisory medical opinion may be obtained 
from one or more medical experts who are not employees of VA.  
The Board does not find, however, that evaluation of the 
issue on appeal involves a question of medical complexity or 
controversy.  The VA opinions which have already been 
obtained are sufficient to evaluate the disabilities on 
appeal.  Accordingly, a medical opinion from an independent 
medical expert is not warranted.  Further although the claims 
file was not available to the 2003 VA examiner, the 
examination report included the veteran's medical history, 
current complaints, clinical findings and diagnoses, along 
with a review of his clinic file.  The Board is of the 
opinion that the examination is complete.  

Under these circumstances, the criteria for special monthly 
compensation based on the need for regular aid and attendance 
of another person or housebound status are not met, and the 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on 
account of being housebound is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


